Citation Nr: 1229838	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Catherine H. Cornell, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to March 1987.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In July 2011, the Board denied the claim for service connection for an eye disorder.  The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted the joint motion for remand (joint motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

It is noted that the Veteran submitted a letter dated March 16, 2009, addressed to and received at the Roanoke, Virginia RO on March 20, 2009.  In the letter, the Veteran refers to a December 2008 claim for service connection for hearing loss in both ears that he states was denied.  He further stated that "Notice of Disagreements" have been sent along with additional supporting evidence.  The claims contains a subsequent decision dated by the Chicago RO that denied service connection for bilateral hearing loss based upon a January 2009 claim.  There is also an indication that the Veteran's claims may have been brokered to the Roanoke RO in February 2009.  An effort should be made by the RO to determine whether there are additional documents and evidence pertaining to the Veteran's claim for service connection for hearing loss that might be located at the Roanoke RO.  If found, appropriate action should be taken by the RO in response to those documents and evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009, the Veteran was afforded a VA examination to determine the etiology of his claimed eye disorder.  In the January 2012 joint motion for remand, it was noted that the November 2009 VA examination report was contradictory in nature.  Specifically, at one point in the examination report, the examiner determined that the Veteran's eye condition was less likely than not related to chemical exposure during service, while at another point he opined that the Veteran's toxic neuropathy may be a result of his exposure.  The joint motion stipulated that the Board is required to return the November 2009 VA examination report for clarification from the VA examiner.  See 38 C.F.R. § 4.2; Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  As such, remand is required to perform the requested development.

Additionally, the Veteran has submitted additional medical evidence directly to the Board.  In an August 2012 statement, the Veteran specifically declined waiving consideration of this material by the Agency of Original Jurisdiction.  Consequently, remand is required to afford the Veteran his due process rights.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who performed the November 2009 VA eye examination.  The examiner is requested to reconcile his statement that the Veteran's eye condition was less likely than not related to chemical exposure during service with his statement that the Veteran's toxic neuropathy may be a result of his exposure.

If, and only if, the November 2009 VA examiner is not available or unable to reconcile his statements, schedule the Veteran for another VA eye examination with an appropriate examiner.  All appropriate testing should be conducted.  Based on the results of the Veteran's physical examination, his lay statements regarding his exposure to chemicals, and a review of the claims file, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed eye disorder is related to active service. 

A complete rationale should be provided for any opinion expressed.

2.  After the requested opinion and/or examination has been performed, readjudicate the Veteran's claim for service connection for an eye disorder.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



